DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-17 are pending and are examined.

Note
Examiner notes some of the reference signs for the instant application are in parenthesis in the claim rejections below. This is intended to be useful when reading the claims while noting each structure in the drawings of instant application.

Claim Interpretation (As listed in the previous Office action)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claims 1, 2, 8, and 14, the limitation “interconnecting means” is defined in the instant specification as [0017] To this end, the interconnecting means (41) of the base member (40) and the openings (12) of the top member (10) are preferably configured as bayonetted joint. As shown in Fig 3. to 8, the interconnecting means (41) of the base member (40) and the openings (12) of the top member (10) are provided with means configured to mechanically interconnect with each other. Such means can be for example one or more notches and a corresponding noses (42a) and (42b) or a similar groove-and-spring design. For purposes of examination, Examiner interprets interconnected means as one or more notches and a corresponding noses and or a similar groove-and-spring design and equivalents thereof.

Regarding Claims 4, 5, and 6, the limitation “means for holding the transparent closure member” is defined in the instant specification as the top member is preferable provided with means for holding the transparent closure member (30) as shown by (14) in Fig. 1. The holder may be a wall or a ridge having at least the same height as the thickness of the transparent closure member and may be provided at all edges of the top member. In a preferred variant, the means for holding the transparent closure member are configured to allow movement of the transparent closure member (30) against the top member before finally assembling the slide chamber. For example, if the transparent closure member is a standard microscopic slide glass, the means for holding the transparent closure member are configured to allow lateral movement of the microscopic slide glass of +-15 mm in longitudinal direction. For purposes of examination, Examiner interprets means for holding the transparent closure member as a wall or ridge or grip and equivalents thereof.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 10, 11, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Patent 3,745,091), in view of Cronin (US Pub 2007/0164032), and further in view of Fremming (US Pub 2003/0236497).

Regarding Claim 1, McCormick teaches a slide chamber comprising a top member (10), a fluidic seal (20), a transparent closure member (30) and base member (40) wherein the top member (10) is provided with at least one examination chamber (11) and a plurality of openings (12) positioned at two sides of the cover member outside of the examination chamber (11) (Referring to FIG. 1, the biological reaction chamber apparatus 10 of the present invention comprises in part a base member 12 having a planar upper surface 13 and opposing end faces 15 and 17 which are normal to surface 13. A receptacle 14 is located near end face 17 and mates against surface 13 of base member 12 so as to leave a substantial portion 19 of surface 13 exposed near end face 15.  A cover 16 capable of fitting over and closing the top of the receptacle 14 is shown in exploded relation above receptacle 14. See Col. 1, lines 30-42. Slots 45 and 47 act as vents to allow air in the grooves to escape as the gasket material enters. The gasket material is then allowed to solidify slowly at ambient temperature or more rapidly 
McCormick is silent to the base member (40) is provided with interconnecting means (41) complementary to the openings (12) of the top member characterized in that the interconnecting means (41) of the base member (40) and the openings (12) of the top member (10) are configured to mechanically interlock with each other by lateral movement thereby pressing the top member (10) against the transparent closure (30) member.
Cronin teaches in the related art of a base and a lid. See the Abstract. The container lid is slideably disposed on the plastic container base and includes a cover portion that encloses the storage area when the plastic container is in a closed position. The pair of first tracks are included one on each of the sidewalls. The pair of second tracks depend downwardly from opposing sides of the cover portion and slideably engage the pair of first tracks. As such, the container lid is slideable from the closed position to an open position to form a dispensing opening between the front end of the container base and a forward edge of the cover portion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added interconnecting means and complementary openings, as taught by modified McCormick, to be first and second pairs of tracks that can mechanically interlock with each other by lateral movement, as 
Modified McCormick is silent to wherein the interconnecting means (41) is configured as a bayonetted joint.
Fremming teaches in the related art of a cap for closing [0020] In order for the sampler cap not to accidentally fall off the sampler, the sampler connector may have locking means, e.g. a screw coupling, a bayonet joint or a snap lock coupling. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the interconnecting means, as taught by modified McCormick, the bayonet joint, as taught by Fremming, in order to allow for an alternative locking means, as taught by Fremming, in [0020].

Regarding Claim 2, modified McCormick teaches the slide chamber according to claim 1 and the interconnecting means and the openings are configured to be mechanically disengaged from each other by lateral movement of the base member against the top member (Cronin teaches in the related art of a base and a lid. See the Abstract. The container lid is slideably disposed on the plastic container base and includes a cover portion that encloses the storage area when the plastic container is in a closed position. The pair of first tracks are included one on each of the sidewalls. The pair of second tracks depend downwardly from opposing sides of the cover portion and slideably engage the pair of first tracks. As such, the container lid is slideable from the closed position to an open position to form a dispensing opening between the front end of the container base and a forward edge of the cover portion.)

Regarding Claim 3, modified McCormick teaches the slide chamber according to claim 1, characterized in that the top member is provided with a recess for the fluidic seal (McCormick teaches As shown in FIG. 2, bottom face 4a is formed with a rectangular groove 42. Slots 45 and 47 are formed in bottom face 40 and communicate respectively between groove 42 and end faces 21 and 23.).  

Regarding Claim 10, modified McCormick teaches the slide chamber according to claim 1, characterized in that the base member and the top member is manufactured from PET, PS, PE, PP or COP (McCormick teaches Receptacle 14 and cover 16 are preferably formed from transparent organoplastic materials. Useful organoplastic materials are polystyrene, polypropylene, Celluloid, poly- methacrylate, polymethylmethacrylate and the like. PS would be polystyrene. Col. 3, lines 11-14.).  

Regarding Claim 11, modified McCormick teaches the slide chamber according to claim 1, characterized in that the transparent closure member is a microscopic slide glass (McCormick teaches Fig. 1, Base member 12 is preferably a glass microscope slide when the biological reaction chamber apparatus 10).  

Regarding Claim 12, modified McCormick teaches the slide chamber according to claim 1, characterized in that the examination chambers are provided by walls attached to or emerging from the upper surface of the top member (McCormick teaches Fig. 1, A receptacle 14 is located near end face 17 and mates against surface 13 of 

Regarding Claim 13, modified McCormick teaches the slide chamber according to claim 1, characterized in that the examination chambers are provided with a top cover (McCormick teaches A cover 16 capable of fitting over and closing the top of the receptacle 14 is shown in exploded relation above receptacle 14.).  

Regarding Claim 14, McCormick teaches a process for preparing at least one biological tissue in a slide chamber according to any of the claims 1 to 13 for optical examination characterized by placing the at least one biological tissue on a transparent closure member (Biological reaction chamber apparatus having a bottom wall sidewalls which is useful, for example, to produce a tissue culture directly on a base, such as a microscope slide, for subsequent examination and storage comprises in combination a base which forms the bottom of said chamber and a receptacle removably adhesively attached in liquid-impermeable contact to said base which receptacle forms the sidewalls of said chamber. In one use of this apparatus, a liquid tissue culture medium can be placed in the receptacle chamber in contact with the base, the medium is incubated to allow the tissue culture to grow and to attach such growth to the base. The liquid medium is then removed from the chamber, and the receptacle is removed from 
combining the top member  and the transparent closure member with an interleaved fluidic seal (Fig. 2 Receptacle 14 is formed of upstanding sidewalls 22 and 26 and upstanding endwalls 20 and 24 and at its base said receptacle 14 is formed with a peripheral outwardly directed flange 18 which has end faces 21 and 23. The gasket material is then allowed to solidify slowly at ambient temperature or more rapidly under heating conditions to form an adhesive gasket 48 (shown in FIG. 2) which provides a liquid-impermeable seal between the receptacle 14 and the base 12 at its point of contact therewith.); 
McCormick is silent to attaching the base member so that the interconnecting means of the base member are inserted into the openings of the top member and closing the slide chamber by lateral movement of the top member against the transparent closure member.  
 Cronin teaches in the related art of a base and a lid. See the Abstract. The container lid is slideably disposed on the plastic container base and includes a cover portion that encloses the storage area when the plastic container is in a closed position. The pair of first tracks are included one on each of the sidewalls. The pair of second tracks depend downwardly from opposing sides of the cover portion and slideably engage the pair of first tracks. As such, the container lid is slideable from the closed position to an open position to form a dispensing opening between the front end of the container base and a forward edge of the cover portion. 


Regarding Claim 15, modified McCormick teaches the process according to claim 14, characterized in that the biological tissue is placed within at least two examination chambers (McCormick teaches Partition 30 is spaced equidistant from, endwall 24 and partition 32, while partition 34 is spaced equidistant from endwall 20 and partition 32. The partitions formi a unitary structure with the side and endwalls and define cubical chambers in receptacle 14. The upper edges of the sidewalks, the endwalls, and the partitions are coplanar and form therewith a planar surface 39 along the top of receptacle 14. The lower edges of the partitions are coplanar with the lower edges of said side and endwalls as well as with the lower surface of flange 18, forming therewith a planar bottom surface 40 for the receptacle '14 as shown in FIG. 2. Biological tissue is capable of being placed into two examination chambers which are separated by the partitions. Col. 2, lines 69-72 and Col. 3, lines 1-7).

Regarding Claim 16, modified McCormick teaches the slide chamber of claim 1, wherein the interconnecting means (41) is configured as to create an increasing 

Regarding Claim 17, modified McCormick teaches the slide chamber of claim 16, wherein the increasing pressure is generated by providing at least one of a tilted shape and a compressible fluidic seal (20) on at least one of the base member (40) and the openings (12), during lateral movement of the base member (40) against the top member (10) (McCormick teaches the gasket material is then allowed to solidify slowly at ambient temperature or more rapidly under heating conditions to form an adhesive gasket 48 (shown in FIG. 2) which provides a liquid-impermeable seal between the receptacle 14 and the base 12 at its point of contact therewith. See Column 3, lines 50-61. A increasing pressure would be inherent on movement of the base member against the top member due to the seal taught by McCormick.).

Claims 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Patent 3,745,091), in view of Cronin (US Pub 2007/0164032), and further in view of Greenizen (US Pub 2010/0151511).

Claim 4, modified McCormick teaches the slide chamber according to claim 1.
Modified McCormick is silent to the top member is provided with means for holding the transparent closure member.
Greenizen teaches in the related art of slide chambers. [0070] As shown in FIGS. 1-5 and 7A-B, cover 68 additionally has one or more tabs or finger grips 66 projecting from the cover to assist in handling the cover. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one grip, as taught by Greenizen, to the top member in the device of modified McCormick, in order to handle the device, as taught by Greenizen in [0070].


Regarding Claim 5, modified McCormick teaches the slide chamber according to claim 4.
Modified McCormick is silent to means for holding the transparent closure member are configured to allow movement of the transparent closure member against the top member.
Greenizen teaches in the related art of slide chambers. [0070] As shown in FIGS. 1-5 and 7A-B, cover 68 additionally has one or more tabs or finger grips 66 projecting from the cover to assist in handling the cover. 
One or more tabs or finger grips would be able to allow the closure member (slide) to move against the top member (cover) by pressing and then holding it by the tab or finger grip. Therefore, it would have been obvious to one of ordinary skill in the art 

Regarding Claim 6, modified McCormick teaches the slide chamber according to claim 4.
Modified McCormick is silent to the means for holding the transparent closure member are configured to allow movement of the transparent closure member against the top member before finally assembling the slide chamber.  
Greenizen teaches in the related art of slide chambers. [0070] As shown in FIGS. 1-5 and 7A-B, cover 68 additionally has one or more tabs or finger grips 66 projecting from the cover to assist in handling the cover. 
One or more tabs or finger grips would be able to allow the closure member (slide) to move against the top member (cover) and then holding it by the tab or finger grip. (The limitation “before finally assembling the slide chamber” is intended use of the device.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one grip, as taught by Greenizen, to the top member in the device of modified McCormick, in order to handle the device, as taught by Greenizen in [0070].

Regarding Claim 7, modified McCormick teaches the slide chamber according to claim 1.
Modified McCormick is silent to the top member is provided with at least one grip. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added at least one grip, as taught by Greenizen, to the top member in the device of modified McCormick, in order to handle the device, as taught by Greenizen in [0070].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Patent 3,745,091), in view of Cronin (US Pub 2007/0164032), and further in view of Lappe (US Pub 2002/0009390).
Regarding Claim 8, modified McCormick teaches the slide chamber according to claim 1.
Modified McCormick is silent to the interconnecting means of the base member and the openings of the top member are configured as bayonetted joint.  
Lappe teaches in the related art of a closure member. [0015] In accordance with a preferred embodiment, the cap and cup are provided with cooperating coupling means (e.g., mating threads or a bayonet mount) configured to seal the cup interior volume when key exterior portions of the cap and cup are physically aligned. [0040] Alternative mounting mechanisms, e.g., bayonet mount, can be used to couple the cap 26 to the cup 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interconnecting means .  
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick (US Patent 3,745,091), in view of Cronin (US Pub 2007/0164032), and further in view of Lee (US Pub 2013/0156644).
Regarding Claim 9, modified McCormick teaches the slide chamber according to claim 1.
Modified McCormick is silent to the fluidic seal has a Shore A hardness of 20-50.  
Lee teaches in the related art of wherein the gasket seal has Shore A hardness of about 50 to about 100 (See Claim 5). [0026] a microfluidic cartridge and the structure includes a gasket seal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a seal with a Shore A hardness of 20-50, as taught by Lee, in the device of modified McCormick, in order to prevent leakage of a fluid, as taught by Lee, in [0007].

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 12/6/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCormick (US Patent 3,745,091), in view .

First, Applicant argues none of McCormick or Cronin discloses or suggests "an interconnecting means (41) is configured as bayonetted joint." The closure mechanism in Cronin is a pair of interlocking slideable grooves, as shown in Figs. 3 as items 52 and 36. This mechanism differs entirely from the bayonetted mechanism shown in figs. 3-8 of the present invention, referred to as 41, 12, 42a and 42b. The grooves do not protrude through one another as does the bayonetted joint.
In response, the Examiner respectfully disagrees. The prior art of Fremming (US Pub 2003/0236497) was found on updating search. Fremming teaches a bayonet joint and would be an obvious modification of the interconnecting means taught by modified McCormick since it is another type of interlocking structures.  

Second, Applicant argues in Cronin, the grooves do not and cannot supply a positive pressure between because they appear to have no taper in the sliding direction, that is, there is no detent force acting against an inadvertent opening of the two pieces, other than sliding friction in the direction of motion. Accordingly, the structure of Cronin is far more likely to leak.
In response, the examiner notes that “leaking” is a capability of the device. The examiner cites in the McCormick reference that there is an impermeable seal. Applicant may consider amending the claims to include locked and opened positions of the interconnecting means and where the base member and the closure member are 

Third, Applicant argues that the dependent claims do not address the amended limitation in claim 1.
In response, the examiner notes the independent claim 1 is rejected in view of the prior art of Fremming. Therefore, the dependent claims remain rejected.

Fourth, Applicant argues that there are new claims 16 and 17.
In response, the examiner notes that the new claims 16 and 17 are rejected in view of McCormick. McCormick teaches an impermeable seal and that is cited above in the rejection for claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796